
	

114 HR 704 IH: RFS Reform Act of 2015
U.S. House of Representatives
2015-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 704
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2015
			Mr. Goodlatte (for himself, Mr. Costa, Mr. Womack, Mr. Welch, Mr. Valadao, Mr. Westmoreland, Mr. Jolly, Mr. Cooper, Mr. Meadows, Mr. Dent, Mr. Poe of Texas, Mr. Amodei, Mr. Sensenbrenner, Mr. Rice of South Carolina, Mr. Bishop of Utah, Mr. Cole, Mr. Fleischmann, Mr. Crawford, Mr. DeFazio, Mr. Rothfus, Mr. Hill, Mr. Bilirakis, Mr. Pearce, Mr. Woodall, Mr. Hurt of Virginia, Mr. Chaffetz, Mr. Rooney of Florida, Mr. Sessions, Mr. Pittenger, Mr. Farenthold, Mr. Westerman, Mr. Brooks of Alabama, Mr. Collins of Georgia, Mr. Hanna, and Mr. Franks of Arizona) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Clean Air Act to eliminate certain requirements under the renewable fuel program, to
			 prohibit the Administrator of the Environmental Protection Agency from
			 approving the introduction into commerce of gasoline that contains greater
			 than 10-volume-percent ethanol, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the RFS Reform Act of 2015. 2.Table of contentsThe table of contents of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Renewable Fuel Standard Amendments
				Sec. 101. Amendments to the Clean Air Act.
				Sec. 102. Cellulosic biofuel requirement based on actual production.
				Sec. 103. Applicability and regulations.
				Title II—Gasoline containing greater than 10-volume-percent ethanol
				Sec. 201. Prohibition of gasoline blends with greater than 10-volume-percent ethanol.
				Sec. 202. Prohibition of waivers.
				Sec. 203. Misfueling rule.
			
		IRenewable Fuel Standard Amendments
			101.Amendments to the Clean Air Act
				(a)Revised definition of renewable fuel
 (1)In generalSection 211(o)(1)(J) of the Clean Air Act (42 U.S.C. 7545(o)(1)(J)) is amended to read as follows:  (J)Renewable fuelThe term renewable fuel means fuel that—
 (i)is produced from renewable biomass; (ii)is used to replace or reduce the quantity of fossil fuel present in a transportation fuel; and
 (iii)beginning on January 1, 2015, is advanced biofuel.. (2)Conforming amendmentSection 211(o)(1)(B)(i) of the Clean Air Act (42 U.S.C. 7545(o)(1)(B)(i)) is amended by striking renewable fuel and inserting fuel described in clauses (i) and (ii) of subparagraph (J).
 (b)Applicable volumesSection 211(o)(2)(B)(i) of the Clean Air Act (42 U.S.C. 7545(o)(2)(B)(i)) is amended— (1)in the table in subclause (I)—
 (A)by striking 20.5 and inserting 5.5; (B)by striking 22.25 and inserting 7.25;
 (C)by striking 24.0 and inserting 9.0; (D)by striking 26.0 and inserting 11.0;
 (E)by striking 28.0 and inserting 13.0; (F)by striking 30.0 and inserting 15.0;
 (G)by striking 33.0 and inserting 18.0; and (H)by striking 36.0 and inserting 21.0;
 (2)in subclause (II)— (A)in the matter preceding the table, by striking 2022 and inserting 2014; and
 (B)in the table, by striking the items relating to calendars years 2015 through 2022; (3)in subclause (III), by striking of the volume of advanced biofuel required under subclause (II) and inserting of the volume of advanced biofuel required for calendar years 2010 through 2014 under subclause (II), as in effect on the day before the date of enactment of the Renewable Fuel Standard Amendments Act, and of the volume of renewable fuel required for calendar years 2015 through 2022 under the subclause (I); and
 (4)in subclause (IV), by inserting , as in effect on the day before the date of enactment of the Renewable Fuel Standard Amendments Act after of the volume of advanced biofuel required under subclause (II).
					(c)Conforming amendments
 (1)Other calendar yearsSection 211(o)(2)(B) of the Clean Air Act (42 U.S.C. 7545(o)(2)(B)) is amended— (A)in clause (ii)(III), by striking advanced biofuels in each category (cellulosic biofuel and biomass-based diesel) and inserting cellulosic biofuel and biomass-based diesel;
 (B)by striking clause (iii); and (C)by redesignating clauses (iv) and (v) as clauses (iii) and (iv), respectively.
 (2)Applicable percent reduction levelSection 211(o)(4) of the Clean Air Act (42 U.S.C. 7545(o)(4)) is amended— (A)in subparagraph (E), by striking 20, 50, or 60 percent reduction levels and inserting applicable percent reduction level; and
 (B)in subparagraph (F), by inserting (if applicable) after (2)(A)(i). (3)WaiversSection 211(o)(7) of the Clean Air Act (42 U.S.C. 7545(o)(7)) is amended—
 (A)in subparagraph (D)(i), by inserting , if such year is before 2015, before advanced biofuels; and (B)in subparagraph (E)(ii), by inserting , if such year is before 2015, before advanced biofuels.
						102.Cellulosic biofuel requirement based on actual production
 (a)Provision of estimate of volumes of cellulosic biofuelSection 211(o)(3)(A) of the Clean Air Act (42 U.S.C. 7545(o)(3)(A)) is amended— (1)by inserting (i) before Not later than; and
 (2)by adding at the end the following new clause:  (ii) (I)In determining any estimate under clause (i), with respect to the following calendar year, of the projected volume of cellulosic biofuel production (as described in paragraph (7)(D)(i)), the Administrator of the Energy Information Administration shall—
 (aa)for each cellulosic biofuel production facility that is producing (and continues to produce) cellulosic biofuel during the period of January 1 through October 31 of the calendar year in which the estimate is made (in this clause referred to as the current calendar year)—
 (AA)determine the average monthly volume of cellulosic biofuel produced by such facility, based on the actual volume produced by such facility during such period; and
 (BB)based on such average monthly volume of production, determine the estimated annualized volume of cellulosic biofuel production for such facility for the current calendar year; and
 (bb)for each cellulosic biofuel production facility that begins initial production of (and continues to produce) cellulosic biofuel after January 1 of the current calendar year—
 (AA)determine the average monthly volume of cellulosic biofuel produced by such facility, based on the actual volume produced by such facility during the period beginning on the date of initial production of cellulosic biofuel by the facility and ending on October 31 of the current calendar year; and
 (BB)based on such average monthly volume of production, determine the estimated annualized volume of cellulosic biofuel production for such facility for the current calendar year.
 (II)An estimate under clause (i) with respect to the following calendar year of the projected volume of cellulosic biofuel production (as described in paragraph (7)(D)(i)), shall be equal to the total of the estimated annual volumes of cellulosic biofuel production for all cellulosic biofuel production facilities described in subclause (I) for the current calendar year..
 (b)Reduction in applicable volumeSection 211(o)(7)(D)(i) of the Clean Air Act (42 U.S.C. 7545(o)(7)(D)(i)), as amended by section 101(c)(3)(A), is further amended by—
 (1)striking based on the and inserting using the exact; (2)striking may also reduce and inserting shall also reduce; and
 (3)striking by the same or a lesser volume and inserting by the same volume. 103.Applicability and regulationsThe amendments made by this title to section 211(o) of the Clean Air Act (42 U.S.C. 7545(o)) shall apply only with respect to calendar years 2015 and after, except that the Administrator of the Environmental Protection Agency shall promulgate regulations to carry out such amendments not later than 1 year after the date of enactment of this Act, and take any steps necessary to ensure such amendments may be carried out for calendar years 2015 and after.
			IIGasoline containing greater than 10-volume-percent ethanol
 201.Prohibition of gasoline blends with greater than 10-volume-percent ethanolNotwithstanding any other provision of law, the Administrator of the Environmental Protection Agency may not, including by granting a waiver under section 211(f)(4) of the Clean Air Act (42 U.S.C. 7545(f)(4)), authorize or otherwise allow the introduction into commerce of gasoline containing greater than 10-volume-percent ethanol.
			202.Prohibition of waivers
 (a)In generalAny waiver granted under section 211(f)(4) of the Clean Air Act (42 U.S.C. 7545(f)(4)) before the date of enactment of this Act that allows the introduction into commerce of gasoline containing greater than 10-volume-percent ethanol for use in motor vehicles shall have no force or effect.
 (b)Certain waiversThe waivers described in subsection (a) include the following: (1)The waiver entitled, Partial Grant and Partial Denial of Clean Air Act Waiver Application Submitted by Growth Energy To Increase the Allowable Ethanol Content of Gasoline to 15 Percent; Decision of the Administrator, 75 Fed. Reg. 68094 (November 4, 2010).
 (2)The waiver entitled, Partial Grant of Clean Air Act Waiver Application Submitted by Growth Energy To Increase the Allowable Ethanol Content of Gasoline to 15 Percent; Decision of the Administrator, 76 Fed. Reg. 4662 (January 26, 2011).
 203.Misfueling ruleThe portions of the rule entitled, Regulation to Mitigate the Misfueling of Vehicles and Engines with Gasoline Containing Greater Than Ten Volume Percent Ethanol and Modifications to the Reformulated and Conventional Gasoline Programs, 76 Fed. Reg. 44406 (July 25, 2011) to mitigate misfueling shall have no force and effect 60 days after the date of enactment of this Act.
			
